Citation Nr: 1008409	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of testicular 
cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision in which the RO denied 
service connection for residuals of testicular cancer.  The 
Veteran filed a notice of disagreement (NOD) in July 2005, 
and the RO issued a statement of the case (SOC) in March 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2006.

In October 2009 the RO issued a supplemental statement of the 
case (SSOC) reflecting the continued denial of the claim for 
service connection for residuals, testicular cancer. 

The Board notes that, in his April 2006 substantive appeal, 
the Veteran requested a Board hearing before a Veterans Law 
Judge at the RO; however, in an October 2009 statement, the 
Veteran indicated that he no longer wanted a Board hearing 
before the Board.  Hence, the Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2009). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides during service, testicular cancer is not among the 
disabilities recognized by VA as etiologically related to 
herbicide exposure. 

3.  Testicular cancer was not shown in service or for many 
years thereafter, and there is no competent medical evidence 
or opinion  even suggesting that there exists a medical 
relationship between the Veteran's testicular cancer and its 
residuals and service, to include any herbicide exposure 
therein.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
testicular cancer, to include as due to herbicide exposure, 
are not met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2004 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The August 2004 letter also notified the 
Veteran that he could send VA information that pertained to 
his claim (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The October 2004 rating 
decision reflects the initial adjudication of the claims 
after issuance of this letter.  Hence, the August 2004 
letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.

While VA has not furnished to the Veteran general information 
pertaining to VA's assignment of disability ratings and 
effective dates (in the event the claim for service 
connection is granted), consistent with Dingess/Hartman, on 
these facts, such omission is not shown to prejudice the 
appellant.  Because the Board herein denies the claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and private treatment records.  Also of 
record and considered in connection with the current appeal 
are various written statements provided by the Veteran and by 
his representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield v. , 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 





II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran has consistently asserted that his 
residuals of testicular cancer is due to exposure to Agent 
Orange in Vietnam.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).

The record reflects that the Veteran served in the Republic 
of Vietnam, as his personal records reflect that he was in 
Vietnam from October 1968 to October 1969.  Thus, the Veteran 
is presumed to have been exposed to herbicides, to include 
Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, 
testicular cancer is not among the disabilities recognized by 
VA as associated with herbicide exposure.  See 38 C.F.R. § 
3.309(e)..  Hence, presumptive service connection for 
residuals, testicular cancer, based on the Veteran's presumed 
herbicide exposure, is not warranted.

Notwithstanding the above, service connection for a 
disability claimed as due to herbicide exposure may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.  Here, however, the record simply does not establish 
that there exists a medical relationship between the 
Veteran's current residuals, testicular cancer and service, 
to include any presumed herbicide exposure therein.

In this case, there is no evidence of any complaints, 
findings, or diagnosis of testicular cancer in service or for 
almost 6 years after separation from service.  The first 
medical evidence pertaining to testicular cancer is an 
October 1976 treatment note from St. Luke's Hospital 
indicating that the Veteran reported pain and swelling of the 
left testicle for the last six months.  The diagnosis was 
teraticarcinoma of the left testicle.  The Veteran underwent 
an orchiectomy of his left testicle in December 1976.

Because the Veteran's testicular cancer was not medically 
shown to have manifested to a compensable degree within the 
first post service year, there is no rebuttable presumption 
of service incurrence afforded to certain chronic diseases, 
to include malignant tumors.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Moreover, there is no competent evidence or opinion even 
suggesting a medical nexus between the Veteran's  testicular 
cancer and the Veteran's service, to include presumed in-
service herbicide exposure, and neither the Veteran nor his 
representative has presented or identified any such existing 
evidence or opinion.

In addition to the medical evidence, the Board has considered 
the Veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matters of diagnoses and etiology or medical 
relationship between any current residuals, testicular cancer 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the Veteran nor his 
representative is shown to be other than a layperson without 
appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on the 
medical matter on which the claim turns.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching the 
conclusion to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). 




ORDER


Service connection for residuals of testicular cancer, to 
include as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


